
	

115 HR 3326 : World Bank Accountability Act of 2017
U.S. House of Representatives
2018-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 3326
		IN THE SENATE OF THE UNITED STATES
		January 18, 2018Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To increase accountability, combat corruption, and strengthen management effectiveness at the World
			 Bank.
	
	
 1.Short titleThis Act may be cited as the World Bank Accountability Act of 2017. 2.Withholding of funds until certain conditions are met (a)Institutional reforms (1)In generalWith respect to each of fiscal years 2018 through 2023, in addition to any amounts withheld from disbursement under subsection (b), 15 percent of the amounts provided in appropriations Acts for the International Development Association for the fiscal year—
 (A)shall be withheld from disbursement until the conditions of paragraph (2) or (3) are satisfied; and (B) (i)shall be disbursed after the conditions of paragraph (2) are satisfied; and
 (ii)may be disbursed after the conditions of paragraph (3) are satisfied. (2)Initial conditionsThe conditions of this paragraph are satisfied with respect to the amounts provided in appropriations Acts for a fiscal year if, in the fiscal year, the Secretary of the Treasury reports to the appropriate congressional committees that the International Bank for Reconstruction and Development—
 (A)is implementing institutional incentives, including through formal staff evaluation criteria, that prioritize poverty reduction, development outcomes, and capable project management over the volume of the Bank’s lending and grantmaking;
 (B)is taking steps to address the management failures described in Inspection Panel Investigation Report 106710–UG, and to prevent their recurrence in countries that are eligible for World Bank support; and
 (C)is taking measures to strengthen its management of trust funds, with the goal of increasing the accountability of the trust funds for poverty reduction and development outcomes.
 (3)Subsequent conditionsThe conditions of this paragraph are satisfied if the Secretary of the Treasury reports to the appropriate congressional committees, in each of the 3 fiscal years most recently preceding the fiscal year in which the report is made, that the International Bank for Reconstruction and Development has instituted the measures described in paragraph (2) of this subsection and the measures described in subsection (b)(2).
				(b)Governance and anticorruption reforms
 (1)In generalWith respect to each of fiscal years 2018 through 2023, in addition to any amounts withheld from disbursement under subsection (a), 15 percent of the amounts provided in appropriations Acts for the International Development Association for the fiscal year—
 (A)shall be withheld from disbursement until the conditions of paragraph (2) or (3) are satisfied; and (B) (i)shall be disbursed after the conditions of paragraph (2) are satisfied; and
 (ii)may be disbursed after the conditions of paragraph (3) are satisfied. (2)Initial conditionsThe conditions of this paragraph are satisfied with respect to the amounts provided in appropriations Acts for a fiscal year if, in the fiscal year, the Secretary of the Treasury reports to the appropriate congressional committees that the International Bank for Reconstruction and Development—
 (A)is emphasizing in appropriate operational policies, directives, and country strategies its support for secure property rights, due process of law, and economic freedom, including reduction of government barriers to entrepreneurship, as essential conditions for sustained poverty reduction in World Bank borrowing countries;
					(B)
 (i)in the preceding fiscal year, has not approved any loans or grants assistance by the Bank to a country designated by the United States as a state sponsor of terrorism; and
 (ii)is strengthening the ability of Bank-funded projects to undermine violent extremism; (C)is taking steps to conduct forensic audits of projects receiving assistance from the Bank, increase the number of the forensic audits, and strengthen the capacity of the Bank’s Integrity Vice Presidency, and that not less than 50 percent of the forensic audits initiated by the Bank in each fiscal year are of projects randomly selected from among International Development Association borrowing countries; and
 (D)is taking measures to detect and minimize corruption in all World Bank projects involving development policy lending.
 (3)Subsequent conditionsThe conditions of this paragraph are satisfied if the Secretary of the Treasury reports to the appropriate congressional committees, in each of the 3 fiscal years most recently preceding the fiscal year in which the report is made that the International Bank for Reconstruction and Development has instituted the measures described in paragraph (2) of this subsection and the measures described in subsection (a)(2).
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the Committees on Financial Services and on Appropriations of the House of Representatives and the Committees on Foreign Relations and on Appropriations of the Senate.
 3.Reports to CongressThe Chairman of the National Advisory Council on International Monetary and Financial Policies shall include in the report required by section 1701 of the International Financial Institutions Act for each of fiscal years 2018 through 2023 a detailed description of the actions undertaken by the International Bank for Reconstruction and Development in the fiscal year covered by the report to institute the measures described in subsections (a)(2) and (b)(2) of section 2 of this Act, to institute the measures described in section 203 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1375c), and to ensure that persons to whom a G–5 visa (as defined in such section 203) has been issued and who are employed by a diplomat or staff of the Bank are informed of their rights and protections under such section 203.
		4.Opposition to World Bank assistance for government that fails to implement or enforce measures
 required under an applicable United Nations Security Council resolutionThe Bretton Woods Agreements Act (22 U.S.C. 286 et seq.) is amended by adding at the end the following:
			
				73.Opposition to assistance for government that fails to implement or enforce measures required under
			 an applicable United Nations Security Council resolution
 (a)In GeneralThe Secretary of the Treasury shall instruct the United States Executive Director at the International Bank for Reconstruction and Development to use the voice and vote of the United States to oppose the provision of financial assistance, other than assistance to support basic human needs, to the government of a borrowing country of the International Development Association if the President of the United States determines that the government has knowingly failed to implement or enforce sanctions required under an applicable United Nations Security Council resolution (as defined in section 3 of the North Korea Sanctions and Policy Enhancement Act of 2016 (Public Law 114–122; 22 U.S.C. 9202)) that is in effect.
 (b)WaiverThe President may waive subsection (a) for not more than 180 days at a time with respect to a foreign government if the President reports to the Congress that—
 (1)the failure described in subsection (a) by the foreign government is due exclusively to a lack of capacity of the foreign government;
 (2)the foreign government is taking effective steps to prevent the failure from recurring; or (3)the waiver is vital to the national security interests of the United States..
 5.Eighteenth replenishment of the International Development Association; reduction from IDA-17 authorized levelThe International Development Association Act (22 U.S.C. 284 et seq.) is amended by adding at the end the following:
			
				30.Eighteenth Replenishment
 (a)Contribution authorityThe United States Governor of the International Development Association may contribute on behalf of the United States $3,291,030,000 to the eighteenth replenishment of the resources of the Association, subject to obtaining the necessary appropriations.
 (b)Limitations on authorization of appropriationsIn order to pay for the contribution provided for in subsection (a), there are authorized to be appropriated, without fiscal year limitation, $3,291,030,000 for payment by the Secretary of the Treasury..
		
	Passed the House of Representatives January 17, 2018.Karen L. Haas,Clerk
